Title: To James Madison from James Monroe, 3 February 1808
From: Monroe, James
To: Madison, James



Dear Sir
Richmond Feby. 3. 1808.

You promised to send me the documents which I left in your hands when at Washington as soon as copies were made of them, or Mr. Rose delivered to you the originals.  As it will be necessary for me to recur to those documents in the letter wh. I intimated to you it was my duty to write you on the subject of the treaty lately signed by Mr. Pinkney & myself, with the British commissrs., and it is my wish to forward that letter to you without delay, I will thank you to transmit those papers to me as soon as convenient.  I am Dear Sir very truly yours

Jas. Monroe

